      Case 1:20-cv-04875-NRB Document 19 Filed 09/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 MICHAEL GRECCO PRODUCTIONS, INC.,

                   Plaintiff,

              - against -

 TIME USA, LLC and PIXELS.COM, LLC,                         ORDER

                Defendants.                         20 Civ. 4875 (NRB)
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Having    reviewed     the   parties’   pre-motion   letters,    dated

September 15, 2020 and September 28, 2020, the Court has determined

that defendants may bring their motion without the necessity of a

pre-motion conference.

     Plaintiff is reminded that if, consistent with Rule 11, he

can assert additional allegations to cure any alleged deficiencies

raised by defendants’ letter, it would be in the best interest of

both the parties and the Court for plaintiff to assert them now,

before briefing on the proposed motion.        Plaintiff is thus granted

leave to file an amended complaint within two weeks of this Order.

At that time, if no amended complaint has been filed, the parties

should confer on a briefing schedule agreeable to both sides, in

which no more than sixty days elapse from the filing of defendants’

motion to the filing of defendants= reply.


                                      1
         Case 1:20-cv-04875-NRB Document 19 Filed 09/29/20 Page 2 of 2




             SO ORDERED.

Dated:       New York, New York
             September 29, 2020

                                                                     _
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
